Citation Nr: 1410780	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include depression.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to January 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's claim for service connection for depression in May 2008, finding that the evidence did not support a nexus between the Veteran's service and his current psychiatric condition.  In January 2009, the Veteran submitted a statement contending that his depression is secondary to his service-connected back condition.

The Veteran was afforded a VA examination in March 2008 at which the examiner diagnosed mood disorder not otherwise specified, but opined that it was not possible without resorting to mere speculation to ascertain whether the Veteran's mood disorder is directly related to his service.  The examiner did not opine as to whether the Veteran's psychiatric condition may have been caused or aggravated by his service-connected back disability.

Once VA undertakes to provide an examination, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, the Board finds that the Veteran should be afforded a new examination to obtain a medical opinion addressing whether the Veteran's claimed acquired psychiatric condition was incurred in or caused by his service or was caused or aggravated by his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA mental health examination to obtain a medical opinion as to the nature and etiology of the his psychiatric condition.

The claims file, to include a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

The examiner should opine as to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric condition was incurred in or caused by service.

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric condition was caused or aggravated beyond its normal progression by (increased in severity due to) his service-connected back disability.  If the opinion is that his service-connected back disability aggravated his psychiatric condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale is required for all opinions rendered.  

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


